CARRIE K. S. OKINAGA             5958-0
 University General Counsel
DEREK T. MAYESHIRO               6858-0
derekmay@hawaii.edu
ELISABETH A. K. CONTRADES 7665-0
elisabeth.contrades@hawaii.edu
 Associates General Counsel
UNIVERSITY OF HAWAI‘I
2444 Dole Street, Bachman Hall 110
Honolulu, Hawai‘i 96822
Telephone: (808) 956-2211
Facsimile: (808) 956-2109
Attorneys for Defendant
DAVID LASSNER, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF
THE UNIVERSITY OF HAWAIʻI
             IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI‘I
PATRICIA GROSSMAN,              )         CIVIL NO. 18-00493 DKW-RT
                                )
              Plaintiff,        )         DEFENDANT DAVID
                                )         LASSNER’S, IN HIS OFFICIAL
     vs.                        )         CAPACITY AS PRESIDENT
                                )         OF THE UNIVERSITY OF
HAWAII GOVERNMENT EMPLOYEES )             HAWAII’S MEMORANDUM IN
ASSOCIATION / AFSCME LOCAL 152; )         OPPOSITION TO PLAINTIFF’S
DAVID LASSNER, IN HIS OFFICIAL  )         MOTION FOR PARTIAL
CAPACITY AS PRESIDENT OF THE )            SUMMARY JUDGMENT
UNIVERSITY OF HAWAII; AND       )         [Doc. 60] AND CROSS
RUSSELL SUZUKI, IN HIS OFFICIAL )         MOTION FOR SUMMARY
CAPACITY AS ATTORNEY GENERAL )            JUDGMENT; MEMORANDUM
OF HAWAII;                      )         IN SUPPORT OF OPPOSITION
                                )         AND CROSS MOTION FOR
              Defendants.       )         SUMMARY JUDGMENT;
                                )         CERTIFICATE OF SERVICE
                                )         Trial Date: June 15, 2020
________________________________)
         DEFENDANT DAVID LASSNER’S, IN HIS OFFICIAL
        CAPACITY AS PRESIDENT OF THE UNIVERSITY OF
            HAWAII’S MEMORANDUM IN OPPOSITION TO
       PLAINTIFF’S MOTION PARTIAL SUMMARY JUDGMENT
     [Doc. 60] AND CROSS MOTION FOR SUMMARY JUDGMENT

      Comes now, Defendant DAVID LASSNER’s, In His Official Capacity

as President of The University of Hawaiʻi (“University”), by and through its

attorneys, CARRIE K. S. OKINAGA, General Counsel, and DEREK T.

MAYESHIRO, Associate General Counsel, and hereby opposes Plaintiff’s

Motion for Partial Summary Judgment filed October 21, 2019 [Doc. 60] and

hereby moves this Honorable Court for summary judgment in its favor

against Plaintiff PATRICIA GROSSMAN (“Plaintiff”) as to all claims alleged

against it in the Complaint Seeking Declaratory and Injunctive Relief, and

Damages for Deprivation of First Amendment Rights filed December 20,

2018 (“Complaint”) [Doc. 1].

      This motion is brought pursuant to Rules 7 and 56 Federal Rules of

Civil Procedure, Local Rules 7 and 7.2, and the Stipulation and Order Re:

Cross Motions for Summary Judgment filed September 23, 2019 [Doc. 59],

and is supported by the attached memorandum, declaration of counsel,




                                   2
attached declarations, attached exhibits, and the Court’s records and files,

and any other matter that may be brought to the Court’s attention at the

hearing for said motion.

     DATED:      Honolulu, Hawai‘i, November 18, 2019.



                                          /s/ Derek T. Mayeshiro
                                         CARRIE K. S. OKINAGA
                                          University General Counsel
                                         DEREK T. MAYESHIRO
                                         ELISABETH A. K. CONTRADES
                                          Associates General Counsel

                                         Attorneys for Defendant DAVID
                                         LASSNER, IN HIS OFFICIAL
                                         CAPACITY AS PRESIDENT OF
                                         THE UNIVERSITY OF HAWAIʻI




                                   3
